department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list selttep 2a ti legend taxpayer a ira b financial_institution c ira d financial_institution e amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated june and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from ira b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age __ at the time of the distribution of amount from ira b asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her reliance on misinformation conceming the 60-day period given her by a representative of financial_institution c taxpayer a further assets that amount has not been used for any purpose o b taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c on november taxpayer a received a distribution of amount from ira b soon after receiving the check for amount taxpayer a met with a representative with financial_institution c to discuss the amount of time she would have to deposit the check into an ira taxpayer a represents that this individual indicated she had days to either reinvest the distribution with financial_institution c without penalty or complete the rollover of amount the check for amount was placed in a desk drawer in taxpayer a’s home acting on this information taxpayer waited until almost the expiration of the 90-day period to complete the rollover of amount she had been preoccupied with the unemployed status of herself and her spouse also in mid-december of taxpayer a’s grandmother was diagnosed with cancer which required much of taxpayer a’s attention as well as her traveling cross country in early january to supervise her grandmother's medical_care on february taxpayer a discovered the uncashed check and immediately deposited it in ira d with financial_institution e request a waiver of the 60-day rollover period from the internal_revenue_service at this time taxpayer a was advised she must based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code 7u2 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her reliance on misinformation given her concerning the 60-day period by financial_institution c therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount contributed to ira d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at sincerely yours bbe g waller manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
